Name: Commission Regulation (EEC) No 975/90 of 18 April 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 4. 90 Official Journal of the European Communities No L 99/ 17 COMMISSION REGULATION (EEC) No 975/90 of 18 April 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 933/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 Q, as last amended by Regulation (EEC) No 942/90 (8) ; Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, ihe amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 19 April 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marke ­ ting year of the application of the system of maximum guaranteed quantities . Article 2 This Regulation shall enter into force on 19 April 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6 . 1985, p. 11 . O OJ No L 96, 12. 4. 1990, p. 30. O OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7 . 1988, p. 10 . O OJ No L 59, 8 . 3. 1990, p. 39. (8) OJ No L 96, 12. 4. 1990, p. 52. O OJ No L 266, 28 . 9. 1983, p. 1 . (10) OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 99/ 18 Official Journal of the European Communities 19. 4. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 80 5th period 9f) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 26,644 63,16 70,28 1 286,56 203,14 237,93 22,609 16,862 44 636 4 660,21 178,89 3 779,44 0,00 5 51230 1,170 0,000 26,269 62^9 69,29 1 268,45 200,16 234,58 22,277 16,506 43 966 4 542,09 178&gt;89 3 723,87 0,00 5 432^9 1,170 0,000 23,306 55,35 61,48 1 125,38 176,89 208,12 19,688 13,947 38 776 3 820,28 178,89 3 276,85 0,00 4 806,70 1,770 0,000 21,500 51,12 56,71 1 038,17 162,97 192,00 18,139 12,826 37 066 4 087,64 270,63 3 085,12 0,00 4 628,74 1,770 0,000 21,500 51,12 56,71 1 038,17 162,97 192,00 18,139 12,826 37 066 4 087,64 270,63 3 085,12 0,00 4 628,74 1,770 0,000 21,500 51,30 56,92 1 038,17 162,97 192,00 18,137 12,698 37 006 3 980,35 270,63 3 063,17 0,00 4 573,03 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 19 . 4. 90 Official Journal of the European Communities No L 99/ 19 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period 4 5 6 70 8 (') 9 (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,670 2,500 29,144 69,07 76,88 1 407,27 222,38 260,26 24,751 18,623 48 886 5 140,15 561,13 4 161,68 499,40 6 011,71 3,670 2,500 28,769 68,19 75,89 1 389,17 219,40 256,91 24,419 18,267 48 216 5 022,03 561,13 4 106,11 499,40 5 932,39 3,670 2,500 25,806 61,26 68,07 1 246,09 196,14 230,45 21,830 15,708 43 026 4 300,22 561,13 3 659,09 499,40 5 306,10 4,270 2,500 24,000 57,02 63,31 1 158,89 182,22 214.32 20,281 14,601 41 406 4 611,42 652,87 3 467,36 512.33 5 141,07 4,270 2,500 24,000 57,02 63,31 1 158,89 182,22 214.32 20,281 14,601 41 406 4 611,42 652,87 3 467,36 512.33 5 141,07 4,270 2,500 24,000 57,20 63,52 1 158,89 182,22 214.32 20,279 14,473 41 346 4 504,13 652,87 3 445,41 512.33 5 085,36 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 99/20 Official Journal of the European Communities 19 . 4. 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 35,727 6,890 0,000 35,553 6,890 0,000 35,309 6,890 0,000 32,358 8,620 0,000 26,750 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 84,63 94,24 1 725,15 272,92 319,04 30,376 23,129 60 031 6 372,66 84,23 93,78 1 716,75 271,51 317,49 30,219 22^37 59 712 6 297,35 83,65 93,14 1 704,96 269,60 315,31 30,006 22,703 59 284 6 204,50 76,77 85,36 1 562,47 246,43 288,96 27,427 20,136 54115 5 480,99 63,61 70,56 1 291,68 202,70 238,88 22,561 15,896 46 111 5 075,24 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 1 053,45 4 472,16 0,00 7 935,43 7 761,99 1 053,45 4 446,88 0,00 7 896,52 7 723,93 1 053,45 4 407,98 0,00 7 833,29 7 662,08 1 053,45 3 956,71 0,00 7 187,60 7 030,50 1 317,96 3 371,45 0,00 6 276,29 6 139,11 3 . Compensatory aids :  in Spain (Pta) 4 443,90 4 418,63 4 379,73 3 928,46 3 341,14 4. Special aid :  in Portugal (Esc) 7 761,99 7 723,93 7 662,08 7 030,50 6139,11 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of pric «s and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. I1) For seed harvested in the Community as constituted at 31 December 198S and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than die country of production (value of ECU 1, Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,042600 2,300270 42,261700 6,865780 7,799440 0,762461 0,743860 1 502,1 1 198,73200 181,15100 129,82600 2,038450 2,296450 42,250200 6,863100 7,806720 0,762589 0,746653 1 503,80 201,59400 181,89400 130,22600 2,034570 2,292620 42,232900 6,859920 7,812030 0,763170 0,749488 1 505,50 204,25600 182,80000 130,60300 2,031020 2,288800 42,219400 6,856370 7,814780 0,763512 0,752075 1 507,48 206,58300 183,80200 130,98200 2,031020 2,288800 42,219400 6,856370 7,814780 0,763512 0,752075 1 507,48 206,58300 183,80200 130,98200 2,021610 2,277740 42,122200 6,844080 7,820660 0,766361 0,760202 1 512,77 212,77000 186,82900 132,10100